There was evidence of the plaintiff tending to show that on the night of 28 August, 1904, in the town of Black Mountain, N.C. an engine of the defendant was backing towards the crossing near the depot and ran over and killed the intestate; that at the time of the killing the intestate was lawfully and rightfully upon the defendant's track, endeavoring to cross it, going to his home immediately south of the railroad; that the engine was running backward at the time without lights or signal warnings, and without anyone being stationed so as to keep a proper lookout. There was evidence of the defendant tending to contradict the plaintiff's testimony. Verdict and judgment for the plaintiff. Defendant excepted and appealed.
The jury have accepted the plaintiff's version of the occurrence, and these facts fix the defendant with the legal responsibility for intestate's death. The case is governed by the decision in Reid v. R. R., ante, 146. We find no error which entitles the defendant to a new trial.
Affirmed. *Page 152